Citation Nr: 1536357	
Decision Date: 08/25/15    Archive Date: 08/31/15

DOCKET NO.  12-14 826	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1. Whether new and material evidence has been received to reopen a previously denied claim for service connection for residuals of a pulmonary disorder, to include bronchitis and asthma.  

2. Whether new and material evidence has been received to reopen a previously denied claim for service connection for an acquired psychiatric disorder.  


REPRESENTATION

Appellant represented by:	Illinois Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and spouse




ATTORNEY FOR THE BOARD

R. Costello, Associate Counsel


INTRODUCTION

The Veteran had active duty service from August 1970 to December 1971.  

This appeal comes before the Board of Veterans' Appeals (Board) from a February 2010 rating decision of the Department of the Veteran Affairs (VA) Regional Office (RO) in Chicago, Illinois, which declined to reopen the Veteran's service connection claims for bronchial asthma and service connection for personality disorder with drug dependence and schizophrenia.  

The Board is cognizant of the United States Court of Appeals for Veterans Claims (Court) decision in Clemons v. Shinseki, 23 Vet. App. 1 (2009).  In Clemons, the Court found that the Board had erred in not considering the scope of the Veteran's claim for service connection for post-traumatic stress disorder (PTSD) as including any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record (in that case, diagnoses of chronic PTSD and depression).  As discussed in more detail below, the medical evidence of record shows that the Veteran has been diagnosed with chronic depression, generalized anxiety disorder, and acute schizophrenia episode.  The Board has recharacterized the Veteran's psychiatric claim accordingly.  Additionally, the Board has recharacterized the Veteran's asthma claim as noted on the title page to better reflect the Veteran's contentions. 

In May 2014, the Veteran testified regarding this matter at a video conference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the claims file. 

These matters were remanded by the Board in December 2014 for additional development.  It has now returned to the Board for appellate review.  The Board finds there is compliance with the prior remand.  Social Security Administration (SSA) records were obtained following the 2014 Remand.  

The May 2015 Supplemental Statement of the Case (SSOC) appears to have reopened the claims on appeal.  However, in order to establish jurisdiction over the issue of entitlement to service connection for residuals of a pulmonary disorder, to include bronchitis and asthma, and an acquired psychiatric disability, the Board must first consider whether new and material evidence has been received to reopen the claims.  38 U.S.C.A. § 5108 (West 2014).  The Board must proceed in this fashion regardless of the RO's actions.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996) and VAOPGCPREC 05-92.  


FINDINGS OF FACT

1. In an unappealed decision, dated in April 1972, the RO denied a claim for service connection for bronchial asthma.  

2. Evidence received since the RO's April 1972 rating decision does not relate to an unestablished fact, is cumulative or redundant of the evidence already of record, and does not raise a reasonable possibility of substantiating the Veteran's service connection claim for residuals of a pulmonary disorder, to include bronchitis and asthma.  

3. In an unappealed decision, dated in July 1973, the RO denied a claim for service connection for a personality disorder with drug dependence and schizophrenia. 

4. Evidence received since the RO's July 1973 rating decision does not relate to an unestablished fact, is cumulative or redundant of the evidence already of record, and does not raise a reasonable possibility of substantiating the Veteran's service connection for an acquired psychiatric disorder.  


CONCLUSIONS OF LAW

1. The April 1972 decision denying service connection bronchial asthma is final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 3.156, 20.302, 20.1103 (2014).

2. New and material evidence has not been received since the April 1972 rating decision to reopen claims of entitlement to service connection for residuals of a pulmonary disorder, to include bronchitis and asthma.  38 U.S.C.A § 5107 (West 2014); 38 C.F.R. §§ 3.156(a), 3.303 (2014).

3. The July 1973 decision denying service connection for a personality disorder with drug dependence and schizophrenia is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 3.156, 20.302, 20.1103 (2014).

4.  New and material evidence has not been received since the July 1973 rating decision to reopen claims of entitlement to service connection for an acquired psychiatric disability.  38 U.S.C.A § 5107 (West 2014); 38 C.F.R. §§ 3.156(a), 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In the present case, required notice was provided by letter dated in October 2009.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II); Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006). 

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court held that the VCAA notice requirements in regard to new and material evidence claims require VA to send a specific notice letter to the claimant that: (1) notifies him or her of the evidence and information necessary to reopen the claim (i.e., describes what is meant by new and material evidence); (2) identifies what specific evidence is required to substantiate the element or elements needed for service connection that were found insufficient in the prior denial on the merits; and (3) provides general VCAA notice for the underlying service connection claim that complies with 38 U.S.C.A. § 5103(a) (West 2014), 38 C.F.R. § 3.159(b) (2014), and any applicable legal precedent.  VA's Office of General Counsel issued informal guidance interpreting Kent as requiring the notice to specifically identify the kind of evidence that would overcome the prior deficiency rather than simply stating the evidence must relate to the stated basis of the prior denial.  See VA Gen. Couns. Mem., para. 2, 3 (June 14, 2006). 

The October 2009 letter from the RO to the Veteran complied with Kent, as it notified him of the evidence and information necessary to reopen his previously denied, unappealed claim for service connection for residuals of a pulmonary disorder, to include bronchitis and asthma and an acquired psychiatric disorder (i.e., described and defined what is meant by the term new and material evidence) and adequately explained the bases of the prior denials. 

As to VA's duty to assist, all necessary development has been accomplished.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment records, SSA records, VA medical records, and identified private treatment records have been obtained.

The Board acknowledges that the VA has not afforded the Veteran a VA examination and/or medical opinion of his residuals of a pulmonary disorder, to include bronchitis and asthma, and acquired psychiatric disorder because there is no duty to do so under the circumstances of this case.  Although the May 2015 SSOC states the Veteran was scheduled for VA examinations in accordance with the Board's December 2014 remand, this was clearly a typographical error as the December 2014 Board remand only directed the Agency of Original Jurisdiction (AOJ) to obtain outstanding SSA records; and there is no indication that any examinations were actually scheduled or undertaken.  Under the circumstances, the Board finds this to be a harmless administrative error.  The Board reiterates that the AOJ is in substantial compliance with the prior remand in that the requested Social Security Administration (SSA) records were obtained. As will be explained below, new and material evidence has not been received.  Under such circumstances, the VCAA provisions for providing and obtaining VA examinations and medical opinions do not apply to claims to reopen a finally adjudicated decision when new and material evidence has not been presented or secured.  38 C.F.R. § 3.159(c)(4)(iii) (2014).

Also, 38 C.F.R. 3.103(c)(2) requires that the VLJ who conducts a hearing fulfill two duties consisting of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  In this case, during the May 2014 Board personal hearing, the VLJ complied with these requirements.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any prejudice in the conduct of the Board hearing.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2), and that any error in notice provided during the Veteran's hearing constitutes harmless error. 

Therefore, VA has satisfied its duties to notify and assist, and there is no prejudice to the Veteran in adjudicating this appeal.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). 

II. New and Material Evidence

Where service connection for a disability has been denied in a final decision, a subsequent claim for service connection for that disability may be considered on the merits only if new and material evidence has been received since the time of the prior adjudication.  As noted above, the Board must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett, supra.  If the Board finds that no such evidence has been offered, that is where the analysis must end, and what the RO may have determined in that regard is irrelevant.  See Barnett, supra.  Further analysis, beyond consideration of whether the evidence received is new and material is neither required nor permitted.  Id. at 1384; see also Butler v. Brown, 9 Vet. App. 167, 171 (1996).

New evidence means evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2014).

According to the United States Court of Appeals for Veterans Claims (Court), the pertinent VA law requires that in order to reopen a previously and finally disallowed claim, there must be new and material evidence presented or secured since the time that the claim was finally disallowed on any basis.  See Evans v. Brown, 9 Vet. App. 273 (1996).  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is presumed.  See Justus v. Principi, 3 Vet. App. 510 (1992).

"[T]he determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim, in the final sentence of 38 C.F.R. § 3.156(a), does not create a third element in the reopening process but is a component of the question of what is new and material evidence, rather than a separate determination to be made if evidence is new and material."  See Shade v. Shinseki, 24 Vet. App. 110 (2010) (noting that 38 U.S.C.A. § 5108 requires only new and material evidence to reopen).  The Court further explained in Shade that it would be illogical to require that a claimant submit medical nexus evidence when he has provided new and material evidence as to another missing element.  The newly presented evidence need not be probative of all the elements required to award the claim, just probative of each element (or at least one element) that was a specified basis for the last disallowance of the claim.  See Evans, supra at 283; see also Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998) (noting that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a claimant's injury or disability, even where it would not be enough to convince the Board to grant the claim).

The Veteran asserts he has a respiratory disorder and acquired psychiatric disorder.  In February 1972, the Veteran filed an initial claim for service connection for schizophrenia/paranoia and bronchial asthma.  The claim was denied in an April 1972 rating decision, which found that the Veteran's bronchial asthmatic condition existed prior to service and was not aggravated by service.  The decision further found the Veteran's acute schizophrenic episode was the direct result of the use of drugs.  In regards to the Veteran's claim for bronchial asthma, he did not file a timely notice of disagreement (NOD) and did not submit new evidence within one year of the RO decision, and thus the April 1972 decision became final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 20.302, 20.1103; see also 38 C.F.R. § 3.156(b), (c).  The Veteran submitted new evidence pertaining to his psychiatric disorder and in a June 1973 rating decision, the RO denied service connection for a personality disorder with drug dependence and schizophrenia because the condition was present before service and not aggravated therein.  The Veteran did not file a timely NOD and no evidence or new service records were received within one year of the RO decision, and thus the June 1973 decision became final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 20.302, 20.1103; see also 38 C.F.R. § 3.156(b), (c).  

For evidence to be new and material in this for the Veteran's claim for a respiratory disorder and acquired psychiatric disorder, it has to show that the conditions were aggravated by service.  

Medical evidence submitted subsequent to the April 1972 rating decision in support of the Veteran's claim for entitlement to service connection for a respiratory disorder includes updated VA treatment records, SSA records, and private treatment records.  The VA treatment records and private treatment records indicate that the Veteran had been treated for a respiratory disorder.  A May 2013 VA treatment record notes the Veteran complained of shortness of breath and reported a diagnosis of chronic obstructive pulmonary disease (COPD).  (See Virtual VA, CAPRI entry 5/20/13, p. 15).  A December 2000 private treatment record notes the Veteran had a past history of hospitalization for asthma back in the military.  An August 2009 private treatment record notes the Veteran had exacerbation of chronic obstructive pulmonary disease, and asthma, etiology uncertain at this point.  A September 2009 private treatment record notes the Veteran, in all likelihood, had chronic asthmatic bronchitis.  An April 2014 private treatment record notes the Veteran currently suffered from active asthma.   

Medical evidence submitted subsequent to the July 1973 rating decision in support of the Veteran's claim for entitlement to service connection for an acquired psychiatric disorder includes updated VA treatment records, SSA records, and private treatment records.  The VA treatment records and private treatment records indicate that the Veteran had been treated for a psychiatric disorder.  A November 2011 VA treatment records indicates the Veteran had been diagnosed with generalized anxiety disorder, attention-deficit hyperactivity disorder, alcohol dependence vs. abuse, remission.  (See VMBS, medical records furnished by SSA entry 11/02/11, p. 39).  An October 2012 VA treatment record notes the Veteran was also diagnosed with major depressive disorder.  (See VMBS, medical records furnished by SSA entry 10/02/12, p. 42).  An April 2014 statement from a private medical provider stated the Veteran currently had chronic depression and generalized anxiety disorder.  The provider further stated that the April 1972 rating decision wrote that the Veteran had drug dependence problems and that his schizophrenic episode was secondary to drug use, but the Veteran denied he was using drugs prior to that episode.  The drug use account by the RO seems an inadequate explanation to account for the Veteran's seven month hospitalization in a mental health unit while in service.  Had the patient been using drugs, those would have cleared from his system within a matter of days, and he would no longer have needed psychiatric treatment; thus, a review of the circumstances and diagnostic assessment of the Veteran during his seven month hospitalization was in order. 

Lay evidence submitted subsequent to the April 1972 and July 1973 rating decisions in support of the Veteran's claim for entitlement to service connection for a respiratory disorder and acquired psychiatric disorder includes additional statements and hearing testimony from the Veteran.  The Veteran reiterates his contentions that his respiratory and psychiatric disorder was caused by service.  In an October 2009 statement the Veteran notes that during service a 45 hand gun went missing and he was falsely accused of taking the gun.  This accusation made him feel sick and very distressed.  His breathing became difficult and he came down with what was later said by Dr. C., MD, psychiatrist, to be a serious case of bronchospasm leading to acute bronchitis and bronchial pneumonia.  Dr. C. also told the Veteran that the false accusation about the gun likely created anxiety levels which were the reason for the Veteran's long term hospitalization in a mental health unit.  He further states that since his discharge, he struggled with ongoing bronchial and mental health issues.  Additionally, the Veteran's representative asserted during the May 2014 Board hearing that the Veteran's bronchial asthma, not so much developed in the military, but it was manifested, it was worsened, when the Veteran was charged with the disappearance of a .45 caliber handgun.  This charge created a respiratory ailment that caused him to have respiratory problems.  

Significantly, the medical and lay evidence submitted since the April 1972 and July 1973 rating decisions declining service connection for bronchial asthma and personality disorder with drug dependence and schizophrenia do not include any evidence that the conditions permanently worsened as a result of service.  Rather the VA and private treatment records only cites that the Veteran has a current respiratory and acquired psychiatric disorder, which was considered in the April 1972 and July 1973 denials of service connection.  Additionally, the Veteran's repeated contentions that service caused his respiratory and acquired psychiatric disorder is merely redundant of lay evidence he submitted at the time of the prior denials and does not constitute new evidence.  Bostain v. West, 11 Vet. App. 124 (1998) (lay hearing testimony that is cumulative of previous contentions considered by decision maker at time of prior final disallowance of the claim is not new evidence).  While the Veteran now contends that being falsely accused of taking a 45 hand gun exacerbated his respiratory and acquired psychiatric symptoms and Dr. C., MD, told him that the false accusation about the gun likely created anxiety levels which were the reason for the Veteran's long term hospitalization in a mental health unit, the Board finds these statements are redundant and cumulative of the Veteran's previous contentions regarding the cause of his current respiratory and psychiatric disorder.  His contentions do not show a worsening of his pre-existing conditions, but rather another cause to the Veteran's current respiratory and psychiatric disorder.  The Veteran's written statements and testimony in this regard are not new evidence.  

As stated above, the additional evidence simply fails to show that the Veteran's pre-existing respiratory and acquired psychiatric disorder was permanently worsened as a result of service.  As such, the additional evidence is not new and material and does not relate to an unestablished fact necessary to substantiate the claim. 

As there has been no new and material evidence added to the record since the April 1972 and July 1973 decisions, the Board concludes that the claims of entitlement to service connection for r residuals of a pulmonary disorder, to include bronchitis and asthma, and an acquired psychiatric disorder may not be reopened.  The appeals are therefore denied.  There is no reasonable doubt to be resolved as to these issues.  See 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2014).


ORDER

New and material evidence not having been added to the record, the claim of entitlement to service connection for residuals of a pulmonary disorder, to include bronchitis and asthma, is not reopened; and the claim is denied.

New and material evidence not having been added to the record, the claim of entitlement to service connection for lo an acquired psychiatric disorder is not reopened; and the claim is denied.




____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


